Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Schroeder on August 13, 2021.
In claim 1, line 33, “and/or” (second occurrence) has been deleted and - - and - - has been substituted therefor.
In claim 3, line 2, after “the” the phrase - - group consisting of the - - has been inserted.
In claim 6, line 3, “of” has been deleted. Further in line 3, “member” has been changed to - - members - - .
In claim 8, line 1, after “more” the phrase - - members of the group consisting - - has been inserted. In line 3, after “more” the word - - members - - has been inserted. Further in line 3, after “group” the phrase - - consisting of - - has been inserted.
In claim 13, line 10, after “of” the phrase - - the group consisting of the following - - has been inserted.
In claim 15, line 27, after “more” the word - - members - - has been inserted. Further in line 27, “from” has been deleted and - - consisting - -has been substituted therefor. Even further in line 27, “structure” has been deleted and - - following structures - - has been 
In claim 17, line 1, after “more” the phrase - - members of the group consisting - - has been inserted. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736